tax_exempt_and_government_entities_division department of the treasury internal_revenue_service attn mandatory review mc dal commerce st dallas tx date date release number release date legend org organization name xx date address address org address employer_identification_number person to contact id number contact numbers voice fax certified mail return receipt requested dear this is a final adverse determination_letter with regard to your status under sec_501 of the internal_revenue_code you were established in june 19xx as a subordinate under group exemption number the parent organization was granted tax exempt status as an organization described in sec_501 of the code in january 19xx based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code you ceased operations at the end of 20xx currently you have no financial resources and no assets you also failed to meet the reporting requirements under sec_6001 and sec_6033 necessary for continued exemption from federal_income_tax under sec_501 accordingly your exemption from federal_income_tax is revoked effective december 20xx you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning after december 20xx you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at not toll-free if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely nanette m downing director eo examinations tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process lf you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you enclosed for your convenience an envelope is lf you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues lfa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number v thank you for your cooperation sincerely for nanette m downing acting director eo examinations enclosures publication publication form_6018 report of examination envelope letter catalog number 34801v form 886-a weiss january te explanations of items schedule number or exhibit name of taxpayer org tax identification_number year period ended december 20xx legend org organization name manager ra ra issue xx date officer officer manager whether org qualifies for exemption under sec_501 of the internal_revenue_code facts the internal_revenue_service has made reasonable requests to org to file form_990 for the tax period ending december 20xx the following requests were made cover letter form_4564 information_document_request idr and publication were sent to the organization on june 20xx agent called eo officer at several occasions to discuss the case and requested delinquent_return for 20xx12 but demands for filing were not met a day notice_and_demand letter and idr were sent by certified mail to the organization on september 20xx the certified receipt was returned signed on 20xx by officer a letter was sent to eo manager on october 20xx requesting delinquent returns form sec_941 and but not respond was receipted org has failed to respond to irs correspondences and phone calls and failed to file the form_990 for the tax period ending december 20xx the organization reported wages paid in 20xx of dollar_figure and failed to file form sec_941 substitute-for-returns were established by ra and letter and form_2504 agreement to assessment and collection of additional tax was mailed to eo for consent but the form was not return the organization was required to file a return as well for the year ending december 20xx but failed to respond to multiple correspondence sent and phone calls background org was established in june 19xx as part of a group ruling group exemption number the organization was granted tax exempt status as a c non-profit organization in january 19xx according to the executive director officer the organization no longer exists and does not conduct exempt_activities eo ceased form 886-a catalog number 20810w page publish no irs gov deparunent of the treasury-internal revenue service form 886-a sevielanusraalee name of taxpayer org a schedule number or exhibit explanations of items tax identification_number year period ended december 20xx operations at the end of 20xx currently the organization has no financial resources and no assets a letter was received from quartermaster of the national_office ra confirming org ceased of operations in 20xx nonetheless org did not follow proper procedures for termination of its exempt status articles of dissolution were not filed nor a final return was submitted when requested failure_to_file form 990s sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service for 886-a unov january name of taxpayer org schedule number or exhibit explanations of items tax identification_number year period ended december 20xx revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax conclusion it is the irs's position that the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 accordingly the proposed revocation would be effective as of december 20xx any contributions to the organization would no longer be deductible as charitable_contributions any contributions to this organization by those who were in part responsible for or were aware of the activities or deficiencies on the part of the organization that gave rise to loss of exempt status will not be allowed as a deduction effective the date of revocation lf this revocation becomes final appropriate state officials will be advised of the action in accordance with internal_revenue_code c and applicable regulations form 886-a catalog number 10w page publish no irs gov department of the treasury-internal revenue service
